Citation Nr: 1707333	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  10-47 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	R. Chisholm, Esq.  


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United Stated Navy from October 1955 to September 1959, and from December 1959 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The claims were denied in February 2013, and the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a November 2013 joint motion for remand by the parties, an order was granted by the Court to vacate the February 2013 decision.  The claims were remanded to the Board for further development, and in a May 2014 remand order, the current claims were dispatched for evidentiary development.  Additional development is necessary prior to the adjudication of the claims on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims were before the Board in May 2014, when service connection was granted for diabetes mellitus. The Board remanded the remaining claims for comprehensive examinations addressing the etiology of any currently present lower extremity neuropathy and ED.  

Although VA examination was conducted, it is not sufficient for appellate review. The examining nurse practitioner (NP) noted the presence of neurological disability in the lower extremities, but stated that there are multiple possible etiologies of the condition.  The NP also noted a 2012 assessment of "impotence" but did not report whether ED caused by diabetes was present. The NP again noted that there were numerous disabilities present which could account for erectile dysfunction without explaining why, at least in part, the diabetes could not cause or aggravate any ED.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a comprehensive VA neurology and a VA genitourinary examination to address the etiology (cause) of any current lower extremity peripheral neuropathy and erectile dysfunction.  Specifically, the examiners must address whether the Veteran's service-connected diabetes, in whole or in part, and acting alone or with other factors, caused, or, alternatively, aggravated beyond the natural course of the disease process, peripheral neuropathy in the legs and erectile dysfunction.  

The examinations must be conducted by physician qualified to diagnose identify the causes of peripheral neuropathy and erectile dysfunction. The examiners' attention is called to the following:

* Service treatment records are negative for complaints regarding or treatment for peripheral neuropathy; 

*The Veteran's diabetes mellitus is service connected;

* A June 2007 treatment record includes an impression of type II diabetes mellitus with nephropathy and neuropathy. 

* A May 2010 MRI of the lumbar spine revealed mild diffuse disc bulges from L2-L3 to L5-S1 levels with no significant spinal canal stenosis. There was asymmetry of a disc bulge at the L4-L5 level towards the left far lateral aspect. There were also moderate osteoarthritic changes at the L4-L5 and L5-S1 levels. 

* During private treatment in June 2010, the Veteran complained of leg pain. The pertinent diagnosis was sciatica, left. 

* The Veteran underwent an NCS/EMG test in June 2010 because of left buttock pain radiating down the left lower extremity to the shin. The Veteran denied complaints on the right side. He reported having this pain about six years earlier, which was "cured" by an injection and added that the pain had only recently returned. The study revealed electrophysiologic abnormalities suggestive of moderate left lumbosacral axonal nerve root compromise involving the L5 and S1 nerve root levels, L5 more than S1, and moderate motor/sensory polyneuropathy affecting the lower extremities that is axonal in nature. 

* In August 2010, the Veteran complained to his private physician of left leg pain. The pertinent diagnosis was chronic pain (sciatica). 

* A September 2010 treatment record from Dr. M.A. reflects that the Veteran had been referred for severe left lower extremity pain in what would be described as a left L5/S1 distribution for the past several months. The Veteran denied right lower extremity pain. He presented with back pain and lumbar radiculopathy. The diagnoses were lumbar disc disease with myelopathy and lumbar spinal stenosis. The physician commented that the Veteran had left lower extremity radiculopathy and extensor hallucis longus (EHL) weakness with L5/S1 nerve root irritation per EMG/NCV. 

* Later in September 2010, the Veteran's physician indicated that he had diabetes mellitus and neuropathy and noted that he had been diagnosed with "pain (sciatic)?" by his primary care physician. 

* In his October 2010 VA Form 9, the Veteran asserted that his claimed conditions, including peripheral neuropathy of the bilateral lower extremities, had their original manifestation during service. 

* A July 2011 arterial Doppler ultrasound obtained to evaluate the Veteran's bilateral leg pain revealed calcified atherosclerotic plaques involving the bilateral common femoral artery, superficial femoral artery, and the popliteal artery, but no hemodynamically significant stenosis was seen at those levels. There was probable moderate arterial stenosis involving the right peroneal artery, right distal anterior tibial artery, and dorsalis pedis artery and the left peroneal artery, left anterior tibial artery, and the dorsalis pedis artery. No vascular flow was seen within the right posterior tibial artery and proximal anterior tibial artery on the right nor was flow visualized in the left distal peroneal artery. 

* The Veteran underwent X-rays of the left ankle and foot in April 2012 to evaluate his leg pain. Left ankle X-ray revealed mild osteoarthritis with a small calcaneal enthesophyte. Left foot X-ray revealed a small calcaneal enthesophyte with a moderate pes planus deformity, hallux valgus, and mild osteoarthritis. 

* An April 2012 arterial Doppler ultrasound obtained to evaluate the Veteran's complaints of leg pain revealed severe disease below the level of the popliteal arteries, bilaterally. 

* In October 2012, the Veteran complained of numbness in his feet for years. The impression was peripheral vascular disease not otherwise specified due to diabetes, neuropathy in collagen vascular disease due to diabetes, and diabetes mellitus associated with chronic kidney disease and peripheral artery disease. 

*A 2012 assessment of no impotence being reported.  

The examiner is advised that the Veteran is competent to describe symptoms which are capable of his lay observation.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

2.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims remain denied, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




